DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 6 and 8 have been cancelled.  Claims 1, 4, 5, 7 and 9-13 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should be revised to recite “… ERG26, YMR252C, SML1 …”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Oeser et al. (US Publication No. 2019/0106464), optionally further in view of Tai et al. (The Journal of Biological Chemistry, 280(1): 437-447, 2005) or ter Linde et al. (Journal of Bacteriology, 181(24): 7409-7413, 1999).
	VanMaris et al. describe a recombinant yeast cell transformed with heterologous nucleic acids encoding ribulose-1,5-biphosphate carboxylase/oxygenase (Rubisco) and phosphoribulokinase (PRK) (abstract; paragraphs [0058]-[0072]).  The recombinant cells may include a molecular chaperone for Rubisco (paragraphs [0072]-[0078]).  The recombinant cells also preferably have deletion or disruption of one or more genes encoding glycerol-3-phosphate dehydrogenase such as GPD1 and/or GPD2 (paragraphs [0092]-[0094]).  The recombinant cell may be a member of the Saccharomyceraceae such as Saccharomyces cerevisiae and can be used to prepare ethanol from a carbon source such as a hydrolyzed starch or lignocellulosic hydrolysate (paragraphs [0056]-[0057], [0090], [0095]).  The recombinant yeast cell may also overexpress one or more heterologous nucleic acids encoding transketolases, transaldolases, ribulose 5-phosphate isomerases and ribulose 5-phosphate 3-epimerases, i.e., enzymes of the non-oxidative branch of the pentose phosphate pathway (paragraph [0104]).  Constitutive, inducible or repressible promoters may be used to direct the transcription of any heterologous structural gene (paragraph [0050]).
	While VanMaris et al. describe the use of a promoter to enhance the expression of a structural gene, that reference does not describe use of a promoter which has a PRK expression ratio anaerobic/aerobic of 2 or more.
	Oeser et al. describe the production of ethanol by genetically engineered yeast cells (abstract).  The expression of heterologous genes introduced into the yeast cells is under the control of a promoter (paragraph [0047]).  For expression during fermentation, i.e., anaerobic conditions, it is desirable to use a promoter which allows or favors expression of the gene under anaerobic conditions (paragraphs [0048], [0049]).  The anaerobic-regulated promoter can be a PAU5 promoter or any of the anaerobic-regulated promoters listed in Tai et al. or ter Linde et al. (paragraph [0050]).  Among the anaerobic-regulated promoters listed by Tai include AAC3, FET4, PAU1, PAU3, PAU4, PAU5, PAU6, HEM13, SML1, EUG1, YHL046C, YOL161C, YAL068C, YGL261C, YGR294W, YIL176C, YDR542W, YLL064C and YMR325W (Figure 4, top box).  Among the anaerobic-regulated promoters listed by ter Linde et al. include FET4, DIP5 and HEM13 (Table 3), all of which are explicitly taught as increasing transcription by at least 10-fold under anaerobic conditions as compared to aerobic conditions (legend to Table 3).
	A recombinant yeast cell expressing one or more genes encoding Rubisco, a Rubisco chaperone, PRK, and one or more genes of the non-oxidative pentose phosphate pathway as well as deletion or disruption of a glycerol-3-phosphate dehydrogenase would have been obvious to one of ordinary skill in the art because VanMaris et al. teach each of these genetic manipulations for use in a yeast cell for making ethanol from a carbon source.  It would have been further obvious to one of skill in the art to have used any of the anaerobic-regulated promoters described by Oeser et al. to direct the expression of the PRK gene, and a constitutive promoter to direct the expression of the Rubisco gene, in the recombinant yeast cells of VanMaris et al. because VanMaris et al. teach that any promoter can be applicable in the host cells described therein.  The Oeser promoter would reasonably be expected to have a PRK expression ratio anaerobic/aerobic of 2 or more because Oeser et al. teach that the anaerobic-regulated promoters allow or favor expression of heterologous genes under anaerobic conditions.  In addition, ter Linde et al. explicitly teach that promoters such as FET4, DIP5 and HEM13 increase transcription by at least 10-fold under anaerobic conditions as compared to aerobic conditions.

Claims 1, 4, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Oeser et al. (US Publication No. 2019/0106464) and Picataggio et al. (US Publication No. 2011/0165660), optionally further in view of Tai et al. (The Journal of Biological Chemistry, 280(1): 437-447, 2005) or ter Linde et al. (Journal of Bacteriology, 181(24): 7409-7413, 1999).
VanMaris et al. and Oeser et al. have been discussed above.  Those references do not describe a recombinant yeast cell comprising a TAL1, TKL1 or TKL2 gene.
Picataggio et al. describe genetically modified microorganisms that have enhanced fermentation activity such as the production of ethanol from sugars (abstract; Figure 1).  The microorganism can be a yeast transformed with a TKL1, TKL2 or TAL1 gene (paragraphs [0021], [0024], and [0065]).
It would have been obvious to one of ordinary skill in the art to have used a TKL1, TKL2 or TAL1 gene in the recombinant yeast cells of VanMaris/Oeser because VanMaris generally teach the overexpression of any transketolase or transaldolase in the cells described therein and Picataggio et al. teach that any of the TKL1, TKL2 or TAL1 genes can be used in a genetically modified yeast cell for producing ethanol from sugars.

Claims 1, 4, 5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Oeser et al. (US Publication No. 2019/0106464) and Losordo et al. (US Publication No. 2017/0044577), optionally further in view of Tai et al. (The Journal of Biological Chemistry, 280(1): 437-447, 2005) or ter Linde et al. (Journal of Bacteriology, 181(24): 7409-7413, 1999).
	VanMaris et al. and Oeser et al. have been discussed above.  Those references do not describe the use of a corn fiber hydrolysate or a corn stover hydrolysate.
	Losordo et al. describe an integrated cellulosic ethanol and corn ethanol production process by yeast fermentation (abstract).  Corn fiber or corn stover can be used as a carbon source (paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art to have used a corn fiber hydrolysate or a corn stover hydrolysate for conversion to ethanol by the recombinant yeast cells of VanMaris/Oeser because VanMaris generally teach the use of any lignocellulosic hydrolysate in the fermentation methods described therein and corn fiber hydrolysate or corn stover hydrolysate are merely two examples within this broad teaching for producing ethanol from a carbon source.

Response to Arguments
	The Oeser et al., Tai et al. and ter Linde et al. references have been introduced to address the new limitations introduced into Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,689,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘670 patent recite species within the scope of the present application.  Note in particular Claims 1, 12, 13 and 15 of the ‘670 patent.

Claims 1, 4, 5, 7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,689,670 in view of VanMaris et al. (US Publication No. 2015/0353942), Picataggio et al. (US Publication No. 2011/0165660), Jiang et al. (US Publication No. 2015/0299713) and Losordo et al. (US Publication No. 2017/0044577).
The claims of the ‘670 patent recite species within the scope of the present application with the exception of the recitations of Claims 4, 5, 7, 9 and 11-13.  As explained above, VanMaris et al., Picataggio et al., Jiang et al. and Losordo et al. describe the use of these missing limitations in a recombinant yeast cell.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,186,850 (Application No. 16/858163). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘850 patent recite species within the scope of the present application.  Note in particular Claims 1, 12 and 13 of the ‘850 patent.

Claims 1, 4, 5, 7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,186,850 (Application No. 16/858163) in view of VanMaris et al. (US Publication No. 2015/0353942), Picataggio et al. (US Publication No. 2011/0165660), Jiang et al. (US Publication No. 2015/0299713) and Losordo et al. (US Publication No. 2017/0044577).
The claims of the ‘850 patent recite species within the scope of the present application with the exception of the recitations of Claims 4, 5, 7, 9 and 11-13.  As explained above, VanMaris et al., Picataggio et al., Jiang et al. and Losordo et al. describe the use of these missing limitations in a recombinant yeast cell.

Response to Arguments
No arguments have been presented to rebut the Double Patenting rejections.  Consequently, these rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652